Title: X. To George Washington from Major General Nathanael Greene, 24 June 1780
From: Greene, Nathanael
To: Washington, George



Sir
Elizabeth Town [N.J.] June 24. 1780

It is positively asserted that the Troops that were out yesterday were the same which were out before, with the addition of a Corps of light Infantry. It is said Sir Harry Clinton was not out, but was busily employed in preparing for the embarkation of the South Carolina Troops, and that they are actually bound up the North River. Perhaps with a design of possessing the heights round the works, knowing that our regular force is small, and that Militia ⟨are⟩ not well calculated to dispossess them—Fro⟨m the pr⟩esent complexion of intelligence the North River appears ⟨mutilated⟩ the object.
Would Your Excellency wish that General Wayne should march by the directest route to West Point, and endeavour to prevent the Enemy from getting footing upon any of the Hills near the works? or would you wish that the Brigade should join the Main Army? General Wayne left his Brigade this Morning before my Letter reached him, which will prevent him from putting his Brigade in motion—I beg your Excellencys further direction, both with respect to the Brigade under General Wayne and the two Brigades under my immediate command. I have the honor to be Your Excellencys Most Obedient & Humble Servant

Nath. Greene M.G.


P.S. Major Lee has just reported that he has taken a small quantity of St⟨ores⟩ and a Number of Prisoners this Mor⟨ning⟩ I can hear nothing fu[r]ther respecting the Enemies going up Hackensack River; I have employed a person to reduce it to a certainty.

